Citation Nr: 0701485	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic bulging disc, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1998 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for the 
veteran's low back disability, and assigned a 10 percent 
evaluation, effective August 29, 2001.  A rating decision in 
June 2006 increased the initial evaluation for the disability 
at issue to 20 percent, effective from August 29, 2001.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by complaints of pain, 
productive of limitation of motion, and complaints of lower 
extremity paresthesia and radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic bulging disc, L5-S1, prior to September 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(2006).

2.  The criteria for a separate 20 percent evaluation for 
orthopedic manifestations of traumatic bulging disc, L5-S1, 
from September 23, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

3.  The criteria for a separate 10 percent evaluation for 
neurologic manifestations of traumatic bulging disc, L5-S1, 
from September 23, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in 
effect from September 26, 2003);38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the June 2002 rating decision 
granted the veteran's claim of entitlement to service 
connection for a back disability, such claim is now 
substantiated.  As such, her filing of a notice of 
disagreement as to the June 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The September 2003 Statement of the Case and the June 2006 
Supplemental Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for spine 
disabilities, and included a description of the rating 
formulas under those diagnostic codes.  The appellant was 
thus informed of what was needed to achieve a higher 
schedular rating for the service-connected disability on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to September 23, 2002, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

Legal Analysis

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

I.  Prior to September 26, 2003

A.  Orthopedic Manifestations

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
and 5295, as in effect prior to September 26, 2003, are for 
consideration in rating the service-connected low back 
disability.  The Board will first consider whether the 
schedular criteria in effect prior to September 26, 2003 can 
serve as a basis for an increased rating here.  For this 
period, the veteran is currently in receipt of a 20 percent 
rating.

After a review of the record, the Board finds the veteran's 
symptomology during this period does not warrant an 
evaluation greater than 20 percent under Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Under this Code, a 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

In this case, the record demonstrates that the veteran 
experienced constant low back pain, which she has rated as a 
four out of ten in severity and a ten out of ten during flare 
ups.  On VA examination in December 2001, the examiner 
reported that the veteran could forward bend 80 degrees, 
limited by pain, backward bend to 25 degrees, limited by 
pain, and pivot her back to either the right or left to 50 
degrees.  On private functional limitation testing in June 
2003, the examiner reported that the veteran's lumbar flexion 
was fingertips to knees, her extension had moderate 
limitation, and her side bend was equal, bilaterally, and 
within normal limits.  An August 2003 VA examination report 
reflects that the veteran could forward flex to 100 degrees.  
The examiner reported that she had normal range of motion of 
her lumbar spine.  In weighing the above-referenced clinical 
findings, the Board concludes that the disability picture, as 
it pertains to limitation of motion, does not more nearly 
approximate the criteria for a 40 percent evaluation.  In 
this regard, the Board observes that the June 2003 examiner 
reported that the veteran had moderate limitation of 
extension.  In August 2003, just two months after the June 
2003 findings, she had normal extension.  Additionally, the 
Board notes that the veteran lacked only 15 degrees of normal 
lumbar flexion on VA examination in June 2003, and had normal 
lumbar flexion on VA examination in August 2003.  

Therefore, based on the clinical findings of record, the 
Board concludes that the veteran's limitation of motion of 
the lumbar spine does not more nearly approximate the 
criteria for a 40 percent evaluation, which is warranted for 
severe limitation of motion of the lumbar spine.

The Board observes that the December 2001 and August 2003 VA 
examination reports as well as the June 2003 private 
treatment record reflects that the veteran suffered 
functional loss due to pain.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to severe limitation of motion so as to 
warrant the next higher evaluation.  Moreover, any such 
documented pain has already been accounted for in the 
presently assigned 20 percent evaluation for the period in 
question.  

Therefore, based on this clinical evidence, the Board finds 
that the veteran's symptomology does not more nearly 
approximate the criteria for a 40 percent evaluation.  
Therefore, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5292, for the 
period in question.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5295 for lumbosacral strain is applicable.  
Under this code, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  A 40 percent evaluation is 
assigned where there is severe symptomology manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

However, the December 2001 VA examination x-ray report 
reflects that the veteran had a normal lumbar lordosis and an 
otherwise normal vertebral alignment.  Moreover, the clinical 
findings of record did not demonstrate muscle spasm on 
extreme forward bending, loss of lateral spine motion, osteo-
arthritic changes, a positive Goldthwaite's sign, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  As previously 
stated the veteran could forward bend to between 80 and 100 
degrees.  Such level of limitation of motion, even with 
consideration of additional functional impairment due to 
pain, is not equivalent to marked limitation of motion.  
Therefore, based on this evidence, the Board finds that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.



B.  Neurologic Manifestations

I.  Prior to September 23, 2002

The Board again notes that Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome was amended effective September 
23, 2002.  The Board observes that the rating period on 
appeal encompasses both the period prior to and since this 
revision.

Under Diagnostic Code 5293, as it existed prior to September 
23, 2002, a 10 percent evaluation is assigned when there is 
mild symptomology.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome that is productive of moderate 
impairment with, recurring attacks.  A 40 percent evaluation 
is warranted for severe intervertebral disc syndrome that is 
manifested by recurring attacks, with intermittent relief. 

However, the Board also finds that an evaluation in excess of 
10 percent is not warranted for the veteran's low back 
symptomology under Diagnostic Code 5293, as it existed prior 
to September 23, 2002.  In this regard, the record 
demonstrates that the veteran underwent a VA examination in 
December 2001.  The examiner reported that an examination of 
the veteran's back showed no tenderness in the intravertebral 
disk spaces.  He also indicated that on neurological 
examination, there was no evidence of weakness of the upper 
or lower extremities, her reflexes were brisk and equal in 
both knees and ankle jerks, and there was no evidence of 
incoordination on heel-to-knee-shin testing.  X-rays taken in 
conjunction with the examination revealed that the veteran's 
disc interspaces were preserved.  The radiologist's 
impression was that the veteran had a normal lumbar spine.  
Based on these clinical findings, the Board finds that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5293, as in effect prior to September 23, 
2002.



II. From September 23, 2002 to September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 40 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  The 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  In fact, there is 
no evidence of record which demonstrates that bed rest was 
prescribed by a physician at any time.  As such, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 through September 25, 2003, can not serve as a basis 
for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  As discussed 
above, the orthopedic manifestations of the disability at 
issue warrant no more than a 20 percent evaluation under 
Diagnostic Codes 5292 or 5295.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of her service-
connected low back disability.  In this regard, private 
outpatient treatment records dated in 2003 reflect that the 
veteran underwent neurological examination on numerous 
occasions.  During this time, the veteran reported that she 
occasionally experienced low back pain that radiated to the 
left and right sides.  She also reported that the experienced 
occasional numbness and tingling in the legs.  However, on 
physical examination during this time, examiners reported 
that sensation was intact to light touch and equal in both 
lower extremities, muscle strength was 5/5 and symmetric in 
bilateral lower extremities, deep tendon reflexes were all 
normal and symmetric in the lower extremities.  On VA 
examination in August 2003, the examiner reported that 
sensation and vibration was intact, straight leg raising was 
negative bilaterally, deep tendon reflexes were equal, and 
Babinski's testing was negative.  As the medical evidence 
reflects that the veteran had essentially normal findings on 
objective neurological examination, the Board finds that the 
veteran's subjective complaints of occasionally numbness, 
tingling, and radiating pain, allows for a finding of mild 
neurological manifestations of her service-connected low back 
disability.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, 
the potentially relevant Diagnostic Code sections for the 
veteran's symptomatology are 8520, for the sciatic nerve, 
Diagnostic Code 8521, for the external popliteal nerve 
(common peroneal), Diagnostic Code 8524, for the internal 
popliteal nerve (tibial), Diagnostic Code 8525, for the 
posterior tibial nerve, and Diagnostic Code 8526, for the 
anterior crural nerve.  Thus, the veteran is entitled to a 10 
percent rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability 
at issue.  For purposes of this decision, Diagnostic Code 
8520 will be utilized.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for her orthopedic manifestations, and that she is entitled 
to a 10 percent evaluation under Diagnostic Code 8520 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's other service-
connected disabilities for which she is assigned compensable 
evaluations include migraines (50 percent) and cervical 
strain (20 percent).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 79 
percent is derived, which rounded to the nearest degree 
divisible by ten, is 80 percent.  This combined rating 
exceeds the 70 percent combined rating currently in effect.  
As such, separate orthopedic manifestation and neurologic 
manifestation ratings are warranted.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
entitle the veteran to an increased combined service-
connected disability evaluation of 80 percent.

II.  From September 26, 2003 

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under such diagnostic codes, 
a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Here, the competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the orthopedic 
manifestations of the disability at issue based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5238, or 5243.  The record demonstrates that during this 
period, the veteran, in private treatment records, reported 
that she experienced daily back pain, with some radiation 
into her legs.  She also indicated that she experienced 
episodes of debilitating back pain that occurred up to six 
times per year and lasted for three to four days, which 
resolved on their own with rest, heat, hot tub use, Motrin, 
and/ or Flexeril.  On VA examination in May 2006, the 
examiner reported the following lumbar spine ranges of 
motion:  forward flexion --70 degrees (that was reduced by an 
additional 8 degrees because of fatigability, lack of 
endurance, and incoordination), extension --15 degrees (that 
was limited an additional 4 degrees with repetitive testing), 
right lateral flexion -25 degrees (that was reduced by an 
additional 5 degrees with repetitive testing), --left lateral 
flexion-25 degrees (no additional loss of range of motion on 
repetitive use), right rotation-22 degrees (with no 
fatigability, lack of endurance, or incoordination with 
repetitive motion), and left rotation of 30 degrees (with no 
fatigability lack of endurance, or incoordination with 
repetitive motion).

The Board finds that, even with consideration of additional 
functional limitation due to pain, the veteran's combined 
range of motion of the thoracolumbar spine which exceeds 170 
degrees, and forward flexion of 68 degrees, does not 
correspond to a 40 percent evaluation per the criteria under 
Diagnostic Code 5237 (lumbosacral strain), 5238 (spinal 
stenosis), or 5243 (intervertebral disc syndrome).  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  As such, the criteria for an evaluation in 
excess of 20 percent under the General Rating Formula for 
spinal disabilities have not been satisfied.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record does not enable an increased rating based 
on incapacitating episodes of intervertebral disc syndrome.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating for neurologic manifestations of the disability at 
issue, established beginning September 23, 2002, remains 
intact.  The 2004 private treatment records and the May 2006 
VA examination have been reviewed and fail to establish 
entitlement to a rating in excess of that amount for the 
veteran's neurologic manifestations for her low back 
disability.  Indeed, although the veteran reported that she 
experienced incapacitating episodes and was prescribed bed 
rest for two weeks, there is no objective evidence of record 
to support her contentions.  Therefore, for the reasons 
already discussed, the evidence fails to support a rating in 
excess of that amount for the veteran's neurologic 
manifestations of her low back disability.

In conclusion, for all of the foregoing reasons, the Board 
finds that the separate 10 percent evaluation in effect for 
neurologic manifestations of the veteran's traumatic bulging 
disc, L5-S1, is appropriate and a higher evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic bulging disc, L5-S1, prior to September 23, 2002, 
is denied.

Entitlement to a separate 20 percent evaluation for 
orthopedic manifestations of traumatic bulging disc, L5-S1, 
from September 23, 2002, is granted, subject to applicable 
law governing the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of  traumatic bulging disc, L5-S1, 
from September 23, 2002, is granted, subject to applicable 
law governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


